Citation Nr: 9915157	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In April 1999, the veteran appeared at a hearing in 
Washington, DC, before the undersigned Member of the Board.  
A transcript of that hearing is of record.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for a bilateral foot 
disorder in October 1996.  The RO denied that claim as not 
well grounded in April 1997.  The veteran submitted her 
disagreement with that decision, and the RO issued a 
statement of the case in September 1998.  A substantive 
appeal pertaining to the veteran's bilateral foot disorder 
claim is not of record, see 38 C.F.R. § 20.302 (1998), and 
thus said claim is not addressed in this remand.


REMAND

The veteran filed her claim for service connection for an 
acquired psychiatric disorder, to include PTSD, in July 1995.  
She contends that she suffers from emotional problems as a 
result of an assault and harassment that occurred in service.  
Evidence of the veteran's in-service stressors includes her 
statements to the RO and her April 1999 hearing testimony, 
both of which recounted a sexual assault in or around June 
1983, and ongoing sexual harassment during her military 
service.  

The VA Adjudication Manual M21-1 (M21-1) provisions on PTSD 
claims generally require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III,  5.14(b)(3).  As to 
personal-assault claims, requirements are established 
regarding the development of "alternative sources" of 
information, as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault . . . do not file official reports either with 
military or civilian authorities."  Id. at  5.14(c)(5).  
Further, and of particular pertinence to the veteran's claim, 
are the provisions of subparagraphs (8) and (9) which, 
respectively, indicate that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  

The Board finds that the record in this case contains service 
records and medical reports that tend to support the 
veteran's contentions regarding the in-service stressors and 
the effects of those stressors on her behavior.  Pertinent 
medical records reflect diagnoses which include major 
depression, recurrent; dysthymic disorder; anxiety disorder; 
and bipolar disorder.  In a November 1995 letter, a VA 
physician noted that the veteran presented with symptoms of 
major depression; borderline psychotic features; and 
significant symptoms within the anxiety spectrum of 
disorders.  Additionally, the VA physician noted in his 
November 1995 letter that the veteran was suffering from 
social phobia; an inability to concentrate; distractibility; 
agitation; suspiciousness; hypervigilence; recurring 
nightmares; and panic symptoms.  The VA physician opined that 
her symptoms were "most likely" a result from the "core 
diagnosis" of a form of PTSD, and stated further that her 
symptoms "are in fact primarily a direct result of [the 
veteran's] active military service."  

The Board finds that the veteran's statements regarding an 
in-service sexual assault and sexual harassment, in 
conjunction with the medical evidence which reflects current 
psychiatric pathology and which tends to link such pathology 
to her military service, are sufficient to well ground her 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Patton v. 
West, No. 97-828 (U.S. Vet. App. Mar. 30, 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

However, the Board notes that the medical evidence of record 
documenting the treatment the veteran has received through VA 
outpatient therapy does not reflect any treatment of, or 
diagnoses for, psychiatric disorders after January 1997.  
Moreover, the record noticeably lacks any comprehensive 
examination for disability evaluation purposes focusing 
specifically on the veteran's psychiatric status.  The Board 
finds that such an examination is necessary in order to 
properly develop this claim.

It is well established that VA has a duty to assist the 
veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining an adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination; one which takes into account the records 
of prior medical treatment so that a determination of service 
connection, and a subsequent evaluation of the claimed 
disability, if warranted, will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the instant case, the lack of a comprehensive VA 
examination specific to the veteran's claim for service 
connection for a psychiatric disorder secondary to in-service 
assault precludes a fully informed decision regarding said 
claim.  The veteran's claims file does contain competent and 
probative evidence in the form of medical reports, including 
the veteran's service health records and medical reports 
detailing the outpatient treatment she has received from a VA 
medical center in Richmond, Virginia.  However, the Board 
finds that there is a lack of concurrence among the various 
psychiatric diagnoses, and a lack of etiological findings 
pertinent to the majority of the diagnoses.  The Board 
concludes that such evidence is not sufficient for the 
purpose of substantiating a potential grant of service 
connection for any particular psychiatric disorder.  Because 
the available evidence is inadequate to evaluate both the 
current state of the veteran's psychiatric status and the 
relation between that status and her in-service trauma, the 
Board concludes that, pursuant to Littke, supra, the veteran 
must be afforded a VA examination in order to assist in the 
development of her claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159(a).  

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1998).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations, and provide that when entitlement based 
on an original compensation claim cannot be established or 
confirmed without a current VA examination, and the claimant, 
without "good cause," fails to report for such examination, 
the claim shall be based on the evidence of record.  38 
C.F.R. § 3.655 (1998). 

Accordingly, this case is remanded for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of her claim.  The RO 
should request the veteran to identify 
all mental health professionals from whom 
she has obtained treatment and obtain 
records from all sources identified by 
the veteran.  Regardless of any reply 
from the veteran, the RO should obtain 
outpatient medical records concerning the 
veteran from the VA Medical Center in 
Fayetteville, North Carolina.  

2.  The veteran should be afforded a 
psychiatric examination.  The claims 
folder must be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should elicit a detailed account from the 
veteran of the in-service stressors to 
which she was subjected, to include the 
sexual assault and the subsequent 
harassment, for the purpose of 
determining whether exposure to said 
stressors has resulted in current 
psychiatric symptoms.  The examiner 
should diagnose all of the veteran's 
acquired psychiatric disorders, and 
express an opinion as to the etiology of 
each such disorder.  An opinion should be 
given as to the degree of probability 
that each diagnosed psychiatric disorder 
is the product of the in-service assault 
or harassment noted above, or is the 
result of other service-related 
incidents.  The examiner should further 
make a specific determination as to 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales, if 
warranted.

3.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the VA examiner for 
corrective action.  The RO and the 
veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



